 



EXHIBIT 10.21(c)
AMENDMENT NO. 2 TO TRANSITION AND SUCCESSION AGREEMENT
          THIS AMENDMENT NO. 2 TO TRANSITION AND SUCCESSION AGREEMENT (this
“Amendment”) by and between Mylan Laboratories Inc., a Pennsylvania corporation
(the “Company”), and Louis J. DeBone (the “Executive”), is made as of April 3,
2006.
          WHEREAS, the Company and the Executive are parties to that certain
Transition and Succession Agreement dated as of December 15, 2003, as amended
December 2, 2004 (as amended, the “Agreement”);
          WHEREAS, the Company and the Executive wish to amend the Agreement,
effective as of April 1, 2006, as set forth below;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

  1.   Section 1(a) of the Agreement is hereby amended to add the following
sentence at the end of such subsection:

“For the sake of clarity, it is understood that if the Executive’s employment
terminates prior to the Effective Date other than as described in the preceding
sentence, this Agreement shall thereupon be null and void and of no further
force and effect.”

  2.   The reference to “65%” in Section 1(d)(3) of the Agreement is hereby
deleted and replaced with “60%.”     3.   References to the “120-day period” in
each of the following sections of the Agreement shall hereinafter refer to the
“180-day period”: 3(a)(1), 3(b)(3), 3(b)(4), 3(b)(5), 3(b)(6), 3(b)(7), 3(b)(8),
and 6.     4.   The third sentence of 3(b)(1) is hereby deleted and replaced in
its entirety with the following:

“During the Employment Period, the Annual Base Salary shall be reviewed at least
annually, beginning no more than 12 months after the Executive’s last salary
review.”

  5.   Section 3(b)(2) of the Agreement is hereby deleted and replaced in its
entirety with the following:

“Annual Bonus. In addition to the Annual Base Salary, the Executive shall
participate in a bonus program during the Employment Period and have a bonus
which is no less favorable than the bonus for other employees of his level at
the Company and its Affiliated Companies.”

 



--------------------------------------------------------------------------------



 



  6.   The following clause shall be added to the end of section 4(b)(2) of this
Agreement:

“which, in the case of clauses (1) and (2), has not been cured within 30 days
after a written demand for substantial performance is delivered to the Executive
by the Company that specifically identifies the manner in which the Company
believes that the Executive has grossly neglected his duties or has engaged in
gross misconduct.”

  7.   Section 4(c)(10) of this Agreement is hereby deleted in its entirety.    
8.   The penultimate sentence of Section 4(c) of the Agreement is hereby deleted
and replaced in its entirety with the following:

“Anything in this Agreement to the contrary notwithstanding, a termination by
the Executive for any reason pursuant to a Notice of Termination given during
the 90-day period immediately following the first anniversary of the occurrence
of a Change in Control (other than a Change in Control occurring solely under
Section 1(d)(3) of this Agreement where all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to a Business Combination beneficially own, directly or indirectly, more
than 50% of the then-outstanding shares of common stock following the Business
Combination) shall be deemed to be a termination for Good Reason for all
purposes of this Agreement.”

  9.   The introductory clause of Section 5(a)(1) of the Agreement is hereby
deleted and replaced in its entirety to read as follows:

“the Company shall pay to the Executive (or the Executive’s estate or
beneficiary, in the event of the Executive’s death), in a lump sum in cash
within 30 days after the Date of Termination (or, if required by Section 409A of
the Code to avoid the imposition of additional taxes, on the date that is six
(6) months following the Date of Termination), the aggregate of the following
amounts:”

  10.   Section 5(a)(1)(B) of the Agreement is hereby deleted and replaced in
its entirety to read as follows:

“the amount equal to three (3) times the sum of: (i) the Executive’s
then-current Annual Base Salary, plus (ii) an amount equal to the highest bonus
determined to date under Section 4(b) of the Employment Agreement or paid to the
Executive hereunder (in the case of death or the Executive’s Disability, reduced
(but not below zero) by any disability or death benefits that the Executive or
the Executive’s estate or beneficiaries are entitled to pursuant to plans or
arrangements of the Company).”

  11.   Section 5(a)(2) of the Agreement is hereby deleted and replaced in its
entirety to read as follows:

2



--------------------------------------------------------------------------------



 



“For three years after the Executive’s Date of Termination (or such shorter
period as required by Section 409A of the Code to avoid the imposition of
additional taxes), the Company shall continue to provide benefits to the
Executive and/or the Executive’s dependents at least equal to those that were
provided to them (taking into account any required employee contributions,
co-payments and similar costs imposed on the Executive and the Executive’s
dependents and the tax treatment of participation in the plans, programs,
practices and policies by the Executive and the Executive’s dependents) by or on
behalf of the Company and or the Affiliated Companies in accordance with the
benefit plans, programs, practices and policies (including those provided under
the Employment Agreement) in effect immediately prior to a Change of Control or,
if more favorable to the Executive, as in effect any time thereafter with
respect to other peer executives of the Company and the Affiliated Companies and
their dependents; provided, however, that, if the Executive becomes reemployed
with another employer and is eligible to receive such benefits under another
employer provided plan, program, practice or policy, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan, program, practice or policy during such applicable period of
eligibility; and”

  12.   Section 9(d) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“The Executive agrees not to voluntarily terminate employment with the Company
(other than (i) as a result of an event that would constitute Good Reason that
is at the request of a third party that has taken steps reasonably calculated to
effectuate a Change of Control or otherwise arose in connection with or in
anticipation of a Change of Control or (ii) by reason of non-extension or
non-renewal of the Employment Agreement or such other employment agreement
entered into by and between the Executive and the Company from time to time)
from such time as the Company has entered into an agreement that would result in
a Change of Control until the Change of Control; provided, that such provision
shall cease to apply upon the termination of such agreement or if the Change of
Control has not occurred within one year following the execution of such
agreement.”

  13.   Section 11 of the Agreement is hereby deleted in its entirety and
replaced with the following:

[Intentionally Omitted.]

  14.   This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.     15.   This
Amendment may be executed in counterparts, each of which shall be an original
and all of which shall constitute the same document.

3



--------------------------------------------------------------------------------



 



  16.   Except as modified by this Amendment, the Agreement is hereby confirmed
in all respects.

          IN WITNESS WHEREOF, this Amendment has been duly executed and
delivered as of the date and the year first written above.

                  MYLAN LABORATORIES INC.
 
           
 
  By:  /s/ Robert J. Coury    
 
              Name: Robert J. Coury     Title: Vice Chairman and CEO
 
                EXECUTIVE
 
                  /s/ Louis J. DeBone               Louis J. DeBone

4